Citation Nr: 0530419	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-13 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $927.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1964 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  A notice of disagreement was received 
in February 2002, a statement of the case was issued in 
September 2002, and a substantive appeal was received in 
September 2002.  


FINDINGS OF FACT

1.  The RO was partially at fault in the creation of the 
overpayment of VA pension benefits, due to a delay in 
adjusting the veteran's pension award after being notified of 
a change in income.

2.  The veteran was partially at fault for continuing to 
accept VA benefits which he knew, or reasonably should have 
known, he was not entitled to. 

3.  The failure of the Government to insist upon its rights 
to repayment of the assessed overpayment would result in 
unjust enrichment of the veteran inasmuch as he received 
benefits to which he was not entitled.  Repayment of the debt 
did not deprive the veteran of the basic necessities of life 
nor did it otherwise defeat the purpose of the benefit.   
Reliance on VA benefits did not result in relinquishment of a 
valuable right or the incurrence of a legal obligation

4.  There are no other elements of the standard of equity and 
good conscience, which would mandate waiver of the recovery 
of the overpayment. 


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the 
reduced amount of $927.00, would not be against equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
are relevant to chapter 51 of title 38 of the United States 
Code and do not apply in waiver of overpayment cases which 
are governed by chapter 53.  Barger v. Principi, 16 Vet.   
App. 132, 138 (2002). 

Factual Background

In April 2000, the RO granted the veteran's claim of 
entitlement to non-service connected pension benefits and 
also granted additional benefits based on the need for the 
aid and attendance of another.  The claim was effective from 
January 4, 2000.  

In May 2000, the veteran was informed of the decision and of 
the fact that the pension was based on income and the number 
of the veteran's dependents.  The RO informed the veteran 
that his award was based on a countable income of $0.00.  The 
letter informed the veteran that he had to report any changes 
in income and that failure to promptly tell VA about income 
changes may create an overpayment which would have to be 
repaid.  

In June 2000, the RO informed the veteran that the amount of 
his pension payments was being reduced based on evidence 
showing that the veteran was in receipt of Social Security 
income in the amount of $1183.00 per month.  

In October 2000, the veteran informed VA that his wife had 
earned $2, 184.00 before deductions while working in 
September 2000.  In a separate letter also dated in October 
2000, the veteran reported that his spouse was given a 1986 
Nissan Pick-up truck in lieu of the money she earned in 
September 2000.  

In January 2001, the veteran submitted an Improved Pension 
Eligibility Verification Report for the period from February 
2000 through December 2001.  It was indicated that the only 
monthly income during this period was $1224.00 from Social 
Security.  

In January 2001, the veteran submitted a statement indicating 
that he had been in receipt of $714.00 in 2000 as 
unemployment benefits.  

In April 2001, the RO informed the veteran that it was 
purposing to discontinue the veteran's entitlement to special 
monthly pension based on the need for the aid and attendance 
of another.  

In May 2001, the RO informed the veteran that it was 
proposing to stop benefit payments effective August 1, 20001 
and that the adjustment would result in an overpayment to the 
veteran.  

In an August 2001 decision, the RO determined that the 
veteran's entitlement to special monthly pension for the 
regular aid and attendance of another person was being 
discontinued effective September 1, 2001.  

A September 2001 statement from VA indicated that the veteran 
had been overpaid by $3,676.00.  

In September 2001, the veteran submitted a Financial Status 
Report indicating that his monthly income was $1,225.00 and 
his spouse did not have income.  Reported monthly expenses 
were $250.00 for rent or mortgage; $250.00 for food; $87.11 
for utilities; $121.00 for gas; $218.02 for insurance; $55.44 
for phones; $43.43 in miscellaneous expenses; and $200.00 for 
monthly payments on installment contracts and other debts.  

In a September 2001 statement, the veteran reported that his 
only source of income was Social Security and requested that 
VA waive collection of the overpayment.  

In a December 2001 decision, the Committee noted that the 
veteran was 59 years of age and was receiving disability 
pension benefits based on his Social Security benefits as the 
only source of countable income.  The rate of payment also 
included an additional allowance for aid and attendance due 
to the treatment the veteran was receiving for oral cancer.  
It was noted that, in October 2000, the veteran reported 
additional income from his spouse of $2,184.00 for September 
2000; in January 2001 an Eligibility Verification Report 
indicated that the veteran's Social Security payments had 
increased to $1224.00 and that he was receiving approximately 
$550.00 per quarter from a state need tuition grant.  It was 
further noted that the veteran amended his Eligibility 
Verification Report in January 2001 to indicate that he had 
received $714.00 in unemployment benefits in the beginning of 
2000.  Due to the changes in income and based on evidence 
that the veteran had been successfully treated for his 
cancer, a due process letter was sent in May 2001 proposing 
to discontinue the veteran's monetary benefits.  There was no 
response to the May 2001 letter and action was taken to 
terminate the veteran's benefits effective October 1, 2000 
which created a overpayment of $3,767.00 for which waiver was 
requested based on financial hardship and lack of fault.  

The Committee found that the veteran was free of fraud, 
misrepresentation and bad faith.  The Committee further 
determined, however, that the veteran was found to be at 
fault in creation of the overpayment as the veteran 
reasonably should have known that he was receiving an 
erroneous payment.  It was noted that, although the veteran 
reported changes in his countable income as required, he also 
continued to accept payments which he should have realized 
were excessive.  

The Committee determined that recovery of the entire debt in 
question may cause undue hardship to the veteran and 
therefore granted a partial waiver of recovery in the amount 
of $2,749.00.  The Committee further determined, however that 
recovery of the remaining amount of $927.00 was proper.  The 
outstanding amount of $927.00 was based on the fact that in a 
due process letter dated May 10, 2001, the veteran was 
informed that he might not be due the full amount he was 
going to receive from VA for the coming 60 days and that if 
he accepted the payments, the veteran might have to repay 
some or all of the benefits which were received during the 60 
days.  The Committee noted that the veteran did not respond 
to the May 10, 2001 letter.  The Committee found it proper to 
recover $927.00, which was the amount of money the veteran 
received from VA after May 10, 2001, when he was warned about 
the overpayment.  

In February 2002, the veteran reported that he had an 
additional monthly expense of $41.00 for medical expenses and 
$180.74 for a car payment.  He indicated that recovery of the 
overpayment would be a financial hardship.  

In a September 2003 letter, it was noted that collections had 
reduced the balance of the indebtedness to $72.53.  It was 
further noted that that amount would be offset in October and 
the indebtedness would be paid in full at that time.  

In February 2004, the veteran's representative reported that 
the veteran was not disputing the actual creation of the debt 
in question.  He was only requesting a waiver of that debt.  

Criteria and Analysis

Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.965(b).  See Ridings v. Brown, 6 Vet. App. 544,  
546 (1994).  "There is no all-embracing definition of 'fraud' 
and the existence or lack of fraud is a case-specific 
conclusion based on all facts in each instance." VAOPGCPREC  
4-85.  

The Committee determined that no fraud, misrepresentation, or 
bad faith is involved in this case, and the Board agrees.  
For the most part, the veteran informed VA as soon as he knew 
of the changes in his income and there is no indication that 
he was untruthful to VA during the pendency of this claim.  
His original application for the benefits was for a valid 
purpose.  

If there is no indication of fraud, misrepresentation, or bad 
faith, as in this case, recovery of overpayment of benefits 
is prohibited if the Secretary determines that recovery would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.962.  Recovery of the overpayment 
shall be waived if it is determined that recovery of the 
indebtedness would be against equity and good conscience.  38 
C.F.R. § 1.963(a).

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of debtor against 
VA's fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether the withholding of benefits 
or recovery would nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965.  

These six non-exclusive elements each must be addressed to 
determine whether the facts and circumstances in a particular 
case dictate that collection of an overpayment would be 
against equity and good conscience.  Id; see also Ridings v.  
Brown, 6 Vet. App. 544, 546 (1994).  

With regard to the first and second elements concerning who 
was at fault in the creation of the debt and the balancing of 
fault, the Board finds VA was somewhat at fault in the 
overpayment in that it failed to adjust the veteran's pension 
immediately after being informed by the veteran in an October 
2000 letter that his spouse received $2,184.00 in September 
2000.  The Board finds, however, that the greater fault lies 
with the veteran.  He was informed via letters from VA that 
his pension was based on his and his spouse's household 
income; that any increase in income would result in a 
reduction in his pension benefits; and that any overpayment 
could be subject to recovery by VA.  Significantly, the 
veteran was also specifically informed in the May 10, 2001 
letter that he should expect that an overpayment would be 
created and that he could take steps to minimize the 
potential overpayment.  The veteran did not inform VA of his 
desire to minimize the potential overpayment and he took no 
other acts to minimize the overpayment.  Greater fault lies 
with the veteran.  

Concerning the third element, "undue hardship," the Board 
notes that the amount requested for waiver has already been 
recovered by monthly deductions from the veteran's 
compensation benefits without apparently depriving the 
veteran and his family of the necessities of life.  While the 
veteran has alleged that such recovery would result in 
hardship, the financial information of record does not show 
that the veteran was denied the basic necessities of life as 
a result of collection of the outstanding indebtedness.  The 
Board finds there is no persuasive evidence of undue 
hardship.  

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  It has not been shown that recovery of the 
overpayment would defeat the purpose of VA pension benefits, 
which is to  provide low-income wartime veterans with a 
minimum level of income.  As the veteran's income rose above 
the designated minimum level, he was not entitled to the 
additional payments.  There is no indication that the veteran 
was receiving less money than he was entitled to under the 
law.  

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  The Board finds the failure of 
the Government to insist upon its right to repayment of the 
remaining debt not previously waived would result in the 
unjust enrichment of the veteran at the expense of the 
Government.  The Board notes the veteran is making 
installment payments to other creditors and sees no reason 
why the Federal Government should not be treated as an equal 
creditor.  The Committee has already substantially reduced 
the amount of the potential overpayment.  To forego 
collection of the remaining part of the benefit would 
unjustly enrich the veteran. 

Finally, the sixth element to be considered is whether 
reliance on VA benefits resulted in the veteran relinquishing 
a valuable right or incurring a legal obligation.  The 
veteran has not claimed that he relinquished any right or 
incurred any legal obligation in reliance upon receipt of VA 
pension benefits, nor is there any evidence that he did so.

No other factors which would preclude recovery of the 
overpayment as against equity and good conscience have been 
put forth.  

After weighing all of the above factors, the Board believes 
that recovery of the overpayment in the remaining amount of 
$927.00 would not be against equity and good conscience.  38 
U.S.C.A. § 5302.  Thus, the request for waiver of recovery of 
the debt is denied.  The evidence is not so evenly balanced 
as to create a reasonable doubt, and, hence, the benefit-of-
the-doubt doctrine is inapplicable.  38  U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed.  Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


